DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed July 8, 2022, are acknowledged. Claims 1 and 13 are amended. Claims 21-26 are newly added. No new matter has been added. Claims 1, 3-10, 13, and 16-18 and 20-26 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 13, and dependent claims thereof, respectively, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, it is unclear which thickness is to be used for the V50(FSP 20mm) formula requiring the plate thickness T, as the claim also lists thicknesses T1 and T2. While it may by presumed that T2 should be used, dependent claims list yet another thickness T3 (see Claims 7-9). Therefore, it is unclear if the thickness, T, for the FSP formula is to use T1, T2, T3 or a different thickness, such as a final thickness that may be different from the other claimed thicknesses.
Regarding Claims 1 and 13, it is unclear how the unit of V50 is ft/s, when the formula requires the square of the thickness, T, in inches (i.e., the units of the right side of the inequality would not equate to the units of the left side of the inequality).
Regarding Claim 20, it is unclear if the V50, of the AP V50 ballistic limit formula, is also in ft/sec. If V50 is in ft/sec it is unclear how ft/sec are obtained because the formula requires the square of the thickness, T, in inches (i.e., the units of the right side of the inequality would not equate to the units of the left side of the inequality). 
Regarding Claims 25 and 26, it is unclear which thickness is being referred to. Examiner interprets T to represent the final thickness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 13, 16-18, 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (previously cited and cited by Applicant, US 8206517 B1) in view of Kamat (previously cited, US 20120055588 A1) and Kropfl (US 20150284831 A1; available as prior art under 102(a)(2)).
Regarding Claims 1 and 17, Bush discloses a method of producing an armor component (see Abstract), comprising: 
a) casting a 7XXX series aluminum alloy to obtain an ingot (see Col. 1, lines 21-22 describing direct chill casting), wherein said alloy consists essentially of
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- 0.04 wt% ≤ Zr ≤ 0.08 wt% (“0.01-0.40% Zr” Col. 1, line 43; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7); and
- the remainder including aluminum, incidental elements, and impurities (see Col. 1, lines 43-44; see also Table 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Bush further discloses:
c) working said homogenized ingot to obtain a plate having a first thickness T1 (see Col 1, lines 22-23; see Col. 4, lines 55-56; one of ordinary skill in the art would recognize that an ingot which has been wrought, i.e., rolled, extruded or forged, would be worked to a particular thickness, which would have a first thickness T1);
e) solution heat treating (see Col. 4, lines 57-58); 
f) quenching (see Col 4, lines 59-60); and
g) aging (see Col. 4, lines 56-57; see Col. 4, line 51).

Bush discloses using conventional techniques prior to aging, but does not specifically disclose homogenizing the ingot. While one of ordinary skill in the art would recognize that a cast aluminum alloy which has been wrought into a plate (e.g., by rolling, extrusion or forging) would include hot-rolling, hot extrusion, and hot forging, and/or cold working, Bush does not expressly disclose the specific steps of hot working and cold rolling. 

Kamat teaches wherein a conventional method of producing a 7xxx alloy armor component (“conventional process for producing 7xxx aluminum alloy products” [0006]; see Fig. 1; see para. [0160]) comprising:
casting a 7XXX series aluminum alloy to obtain an ingot (see para. [0006]; see Fig. 1, step 10),  homogenizing the ingot (see para. [0006]; see Fig. 1, step 11), 
hot working said homogenized ingot to obtain a plate having a first thickness T1 (see para. [0006]; see Fig. 1, step 12), 
cold working the plate having the first thickness to obtain a plate having a second thickness T2 (see para. [0006]; see Fig. 1, step 13), 
solution heat treating (see para. [0006]; see Fig. 1, step 14), 
quenching (see para. [0006]; see Fig. 1, step 14), and
stretching and aging (see para. [0006]; see para. [0049]; see Fig. 9, stretching for flatness would also be cold work).

While Kamat discloses working to include hot working and the cold working, Kamat does not disclose the reduction of the conventional cold rolling step for the thick armor plate, and therefore does not disclose cold working the plate having the first thickness to obtain a plate having a second thickness T2, wherein T2= T1/(1+x1/100) and (Claim 1) 2 ≤ x1 ≤ 8, or further, (Claim 17) 4 ≤ x1 ≤ 8. 
One of ordinary skill in the art would appreciate that the claimed (Claim 1) 2 ≤ x1 ≤ 8 would be equivalent to %reduction (see instant specification, Pg. 12, lines 2-3).

 Kropfl discloses a similar invention for thick armor plates including both hot working and cold working (see Abstract; see para. [0113]; 15-75mm plate is equivalent to a 0.59-2.95 in plate; see para. [0117]), wherein a first cold working operation is cold rolling in a range of 4% (see para. [0118]).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the conventional steps of producing the 7xxx aluminum alloy, such as homogenizing a cast ingot, working by hot working and cold working in the form of hot rolling and cold rolling, solution heat treating and aging, as taught by Kamat, for the invention disclosed by Bush. One would be motivated to use these steps as they are conventional and well-known in the art for producing an aluminum alloy sheet material such as for armor. One would be specifically motivated to homogenize the cast ingot in order to obtain homogenous microstructure and chemistry for the latter aging steps, and one would be motivated to hot roll and cold roll the sheet in order to obtain the desired sheet thickness for the sheet, and to impart additional strengthening via the cold working. 
Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used at least 4% cold rolling, as taught by Kropfl, for the invention disclosed by Bush and Kamat, because this cold rolling reduction is a typical value for cold working a thick armor plate to be used for ballistic purposes, as taught and demonstrated by Kropfl. A cold rolling with a reduction of about 4% reads on the claimed values for (Claim 1) 2 ≤ x1 ≤ 8 and further (Claim 17) 4 ≤ x1 ≤ 8 (see analysis above). Additionally, the claimed values for cold working are merely an optimum or workable range without evidence of unexpected results and/or criticality. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 3, Bush in view of Kamat and Kropfl disclose wherein d) is a cold rolling step (Kamat, “next, the 7xxx aluminum alloy body is cold rolled (13) to a final gauge” [0006]; see Fig. 1, step 13; Kropfl, “cold worked by means of a first cold working operation…cold rolling with a cold roll reduction in a range of 4%” [0118]).

	Regarding Claim 4, Bush discloses wherein g) includes at least a two-step aging (“3-step aging practice” Col. 4, line 51). 

	Regarding Claim 5, Bush discloses wherein said two-step aging includes: 
- a first aging of about 4-8 hours at about 110°C to 125°C ( see ‘second step’ in Col. 4, lines 48-51; 225-275°F is about 107-135°C); and 
- a second aging of about 12-20 hours at about 130°C to 180 °C (see ‘third step’ in Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C).

Regarding Claims 6 and 18, Bush discloses wherein g) is performed so that the total equivalent time at 150°C is between (Claim 6) about 5h to about 50h, or further (Claim 18) about 10h to about 50h (see ‘third step’ in Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C; thus 150°C at 12 hours reads on the claimed temperatures and time ranges). 

Regarding Claims 7-9, Bush in view of Kamat disclose (Claim 7) another cold working between f) and g) to obtain a plate having a third thickness T3, wherein (Claim 8) said cold working to obtain a plate having a third thickness T3 results in a plastic deformation ranging from 1% to 3%, and also wherein (Claim 9) said cold working to obtain a plate having a third thickness T3 consists of stretching (Bush, see Col. 4, lines 59-61; Kamat, see para. [0006] and para. [0049], see Fig. 9, stretching for flatness would be cold work; one of ordinary skill in the art would understand that the step of stretching for flatness would be cold work).

Regarding Claim 10, Bush discloses wherein the method results in an armor component having a final thickness ranging between 0.5 inch and 3 inches (see Col. 4, lines 61-62).

Regarding Claims 13 and 16, Bush discloses an armor component produced from a 7XXX series aluminum alloy (see Abstract; see Col. 1, lines 17-20) consisting essentially of:
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- 0.04 wt% ≤ Zr ≤ 0.08 wt% (“0.01-0.40% Zr” Col. 1, line 43; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7); and 
- the remainder including aluminum, incidental elements, and impurities (see Table 1; see Col. 1, lines 43-44), and
wherein said 7xxx series aluminum alloy is in the form of a plate having a final thickness of about 0.5 to about 3 inches see Col. 4, lines 61-62; see Table 2 and 3 thicknesses).
Regarding the composition and final thicknesses, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the processing limitations including casting, homogenization, hot working, cold working, solution heat treating, quenching and aging, as well as the intermediate thickness limitations from the cold working, these are product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 

Bush does not disclose where the armor component has a spall resistance score obtained with a 20 mm FSP round of (Claim 13) at most 2.5, or further (Claim 16) at most 2.0.
However, Bush discloses wherein during FSP testing, FSP test samples do not spall and are considered ‘spall resistant’ such that no substantial detachment or delamination of a layer in the material in the area surrounding the location of the impact occurs (see Abstract; “an improved 7XXX series aluminum alloy having an improved …spall resistance” Col. 1, lines 17-20; “new 7XXX alloys are also spall resistant” Col. 7, lines 42-43; “for FSP tests, 20 mm FSP rounds are used” Col. 5, lines 14-15; “FSP resistance in accordance with MIL-STD-662F(1997)” Col. 5, lines 32-33; “pass/fail for the testing is based on…if a witness panel is damaged….damage…caused by…spall” Col. 6, lines 17-24; “FSP test samples do not span during the test and thus are considered spall resistant” Col. 6, lines 46-47; “armor component produced from the alloy is spall resistant. As used herein, "spall resistant" and the like means that, during ballistics testing conducted in accordance with MIL-STD-662F(1997)), no substantial detachment or delamination of a layer of material in the area surrounding the location of impact occurs, as visually confirmed by those skilled in the art, which detachment or delamination may occur on either the front or rear surfaces of the test product” Col. 4, lines 35-42). 
One of ordinary skill in the art would appreciate that ‘spall resistant’, per the description used by Bush, reads on the claimed spall resistance scores of maximum 2.5 or maximum 2.0. One of ordinary skill in the art would appreciate that the ‘spall resistant’ armor of Bush would further have a score near 0 or substantially similar to 0. For example, the instant specification states that no damage surrounding the plug would have a score of 0 (instant specification, “spall resistance score is 0 when only a plug is formed, and no significant lateral material is affected by the impact” Pg. 11, lines 3-5), and Bush teaches wherein the material which is ‘spall resistant’ comprises substantially no detachment or delamination in the area surrounding the impact. 
Thus, it would have been obvious that the armor of Bush comprise a spall resistance score as defined by the instant specification of near 0 and therefore within the range (see Claim 13, a score up to 2.5, and Claim 16, a score up to 2.0) of that of the claimed alloy.

Bush does not disclose wherein the armor component achieves an FSP V50 ballistic limit such that V50 (FSP 20mm) > 1633T2-1479T+1290, wherein T is the plate thickness (inch) and the unit V50 is ft/sec.
However, Bush in view of Kamat and Kropfl disclose identical compositions and processing methods (see Claim 1 and dependent process claims above). 
It would be obvious to one of ordinary skill in the art the armor component of Bush would comprise the claimed V50 FSP 20mm ballistic limit, as well as the claimed spall resistance score of (Claim 13) at most 2.5 and as low as (Claim 16) 0, because Bush teaches wherein the material is ‘spall resistant’ and has the same composition, and Bush in view of Kamat and Kropfl teach wherein an armor component of identical composition is further produced by the same method as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding Claim 20, Bush discloses wherein the armor component achieves a AP V50 ballistic limit such that: V50 (0.30 cal AP M2) >1633T2-1479T+1290 (“0.30 APM2rounds” Col. 5, line 28; see AP results for examples 15 and 18 in Table 3; for example, for a thickness of 1.655 inches, the velocity would need to be greater than 2899 ft/s to satisfy the claimed limitation; Examples 15 and 18 show velocities of 2960 ft/s and 2973 ft/s which satisfies the claimed relationship). 
Additionally, it would be obvious to one of ordinary skill in the art the armor component of Bush would comprise the claimed V50 (0.30 calliber AP M2) ballistic limit because Bush in view of Kamat and Kropfl teach wherein the armor component comprises an identical composition and is further produced by the same method as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claims 25-26, Bush wherein T is in a range from between 0.5 inch and 3 inches (Col. 4, line 62; see also thickness values in Table 2).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kamat and Kropfl, as applied to Claims 1 and 13 above, respectively, in further view of Khosla (US 2008173378 A1).
Regarding Claims 21 and 23, Bush discloses wherein e) is performed between 460 °C - 480 °C (Col. 4, lines 57-58; 850-900F is 545-482C), but is silent towards the time of solution heat treatment.
Khosla teaches a similar invention wherein solution heat treatment is 1 to 5 hours to sufficiently dissolve Mg2Si precipitates (para. [0041] and para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the solution heat treatment (step e) for a time of 1-5 hours, as taught by Khosla, for the invention disclosed by Bush, in order to sufficiently dissolve precipitates.

Regarding Claim 22 and 24, Bush in view of Khosla discloses wherein f) is performed to a temperature lower than 95C (Col. 4, lines 59-61). One of ordinary skill in the art would appreciate that the quenching is performed to room temperature, as is known to one of routine skill in the art, and that the following step of stretching is cold working and also performed at room temperature. 
Additionally, Khosla teaches quenching to room temperature to prevent uncontrolled precipitation of secondary phases (para. [0041]). 
It would be obvious to cool to the claimed temperature after solution heat treatment, as taught by Khosla, because it is well-known in the art, to prepare for subsequent cold working, and to prevent uncontrolled precipitation.

Claims 1, 3-10, 13, 16-18, 20 and 25-26 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bush (previously cited and cited by Applicant, US 8206517 B1) in view of Kamat (US 20120055588 A1), Hosch (US 20160160333 A1; available as prior art under 102(a)(2)), and Kropfl (US 20150284831 A1; available as prior art under 102(a)(2)).
Regarding Claims 1 and 17, Bush discloses a method of producing an armor component (see Abstract), comprising: 
a) casting a 7XXX series aluminum alloy to obtain an ingot (see Col. 1, lines 21-22 describing direct chill casting), wherein said alloy consists essentially of
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- 0.04 wt% ≤ Zr ≤ 0.08 wt% (“0.01-0.40% Zr” Col. 1, line 43; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7); and
- the remainder including aluminum, incidental elements, and impurities (see Col. 1, lines 43-44; see also Table 1).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Bush further discloses:
c) working said homogenized ingot to obtain a plate having a first thickness T1 (see Col 1, lines 22-23; see Col. 4, lines 55-56; one of ordinary skill in the art would recognize that an ingot which has been wrought, i.e., rolled, extruded or forged, would be worked to a particular thickness, which would have a first thickness T1);
e) solution heat treating (see Col. 4, lines 57-58); 
f) quenching (see Col 4, lines 59-60); and
g) aging (see Col. 4, lines 56-57; see Col. 4, line 51).

Bush discloses using conventional techniques prior to aging, but does not specifically disclose homogenizing the ingot. While one of ordinary skill in the art would recognize that a cast aluminum alloy which has been wrought into a plate (e.g., by rolling, extrusion or forging) would include hot-rolling, hot extrusion, and hot forging, and/or cold working, Bush does not expressly disclose the specific steps of hot working and cold rolling. 

Kamat teaches wherein a conventional method of producing a 7xxx alloy armor component (“conventional process for producing 7xxx aluminum alloy products” [0006]; see Fig. 1; see para. [0160]) comprising:
casting a 7XXX series aluminum alloy to obtain an ingot (see para. [0006]; see Fig. 1, step 10),  homogenizing the ingot (see para. [0006]; see Fig. 1, step 11), 
hot working said homogenized ingot to obtain a plate having a first thickness T1 (see para. [0006]; see Fig. 1, step 12), 
cold working the plate having the first thickness to obtain a plate having a second thickness T2 (see para. [0006]; see Fig. 1, step 13), 
solution heat treating (see para. [0006]; see Fig. 1, step 14), 
quenching (see para. [0006]; see Fig. 1, step 14), and
stretching and aging (see para. [0006]; see para. [0049]; see Fig. 9, stretching for flatness would also be cold work).

While Kamat discloses working to include hot working and the cold working, Kamat does not disclose the reduction of the conventional cold rolling step for the thick armor plate, and therefore does not disclose cold working the plate having the first thickness to obtain a plate having a second thickness T2, wherein T2= T1/(1+x1/100) and (Claim 1) 2 ≤ x1 ≤ 8, or further, (Claim 17) 4 ≤ x1 ≤ 8. 
One of ordinary skill in the art would appreciate that the claimed (Claim 1) 2 ≤ x1 ≤ 8 would be equivalent to %reduction (see instant specification, Pg. 12, lines 2-3).

Hosch discloses a method of rolling for a heat treatable aluminum alloy wherein the alloy is cast, subjected to hot rolling followed by cold rolling via two in-line rolling stands, and then solution heat treated, quenched and aged (see para. [0003]; see also Fig. 1). Hosch teaches wherein the first stand is hot rolling which produces an intermediate gauge, T1, and the second stand is a cold rolling step wherein the thickness reduction relative to T1 is 1-70% reduction to obtain a final gauge (see para. [0013]; “single step of two-stand rolling (e.g., hot rolling and…cold rolling) to reach target thickness…any suitable number of hot and cold rolling stands may be used to reach the appropriate target thickness” [0027]; “first rolling stand is a hot rolling stand”, Claim 2; “second rolling stand is a cold rolling stand”, Claim 7; “first rolling stand…thickness reduction of 1-50% accomplished by the first rolling stand, the thickness reduction being from a casting thickness to an intermediate thickness” [0020]; this first rolling stand would also be considered the hot rolling stand as it is reducing from a casting thickness; “second rolling stand (or combination of second rolling stand plus any additional rolling stands) achieves a thickness reduction of 1-70% relative to the intermediate thickness achieved by the first rolling stand” [0021]; 1-70% reduction overlaps with the claimed equation require the range of about 2-7.4% reductions or further 3.8-7.4% reductions; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Furthermore, Kropfl discloses a similar invention for thick armor plates including both hot working and cold working (see Abstract; see para. [0113]; 15-75mm plate is equivalent to a 0.59-2.95in plate; see para. [0117]), wherein a first cold working operation is cold rolling in a range of 4% (see para. [0118]).

It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the conventional steps of producing the 7xxx aluminum alloy, such as homogenizing a cast ingot, working by hot working and cold working in the form of hot rolling and cold rolling, solution heat treating and aging, as taught by Kamat, for the invention disclosed by Bush. One would be motivated to use these steps as they are conventional and well-known in the art for producing an aluminum alloy sheet material such as for armor. One would be specifically motivated to homogenize the cast ingot in order to obtain homogenous microstructure and chemistry for the latter aging steps, and one would be motivated to hot roll and cold roll the sheet in order to obtain the desired sheet thickness for the sheet, and to impart additional strengthening via the cold working. 
Further, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the rolling method for 1-50% reduction hot rolling and 1-70% reduction cold rolling, as disclosed by Hosch, such that at least 30% reduction was achieved by hot rolling and at least 4% reduction to final gauge was achieved by cold rolling, as taught by Kropfl, for the invention disclosed by Bush and Kamat. One would be motivated to use the two stand in-line rolling method of Hosch in order to easily and efficiently achieve 15-80% reduction of the as cast thickness (i.e., 1-50%, such as at least 30%, hot rolling and 1-70%, such as 4%, reduction cold rolling) in order to obtain the target thickness and final gauge, while maintaining or improving the alloy properties (Hosch, “using two rolling stands facilitates an unexpected and improved combination of properties…combination of the first rolling stand plus the at least second rolling stand reduces the as-cast…thickness by from 15% to 80% to achieve target thickness” [0013]). 
One would particularly be motivated to use a cold rolling of about 4% reduction because this cold rolling reduction is a typical value for cold working a thick armor plate to be used for ballistic purposes, as taught and demonstrated by Kropfl. A cold rolling with a reduction of about 4% reads on the claimed values for (Claim 1) 2 ≤ x1 ≤ 8 and further (Claim 17) 4 ≤ x1 ≤ 8 (see analysis above). Additionally, the claimed values for cold working are merely an optimum or workable range without evidence of unexpected results and/or criticality. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 3, Bush in view of Kamat and Kropfl disclose wherein d) is a cold rolling step (Kamat, “next, the 7xxx aluminum alloy body is cold rolled (13) to a final gauge” [0006]; see Fig. 1, step 13; Kropfl, “cold worked by means of a first cold working operation…cold rolling with a cold roll reduction in a range of 4%” [0118]).

	Regarding Claim 4, Bush discloses wherein g) includes at least a two-step aging (“3-step aging practice” Col. 4, line 51). 

	Regarding Claim 5, Bush discloses wherein said two-step aging includes: 
- a first aging of about 4-8 hours at about 110°C to 125°C ( see ‘second step’ in Col. 4, lines 48-51; 225-275°F is about 107-135°C); and 
- a second aging of about 12-20 hours at about 130°C to 180 °C (see ‘third step’ in Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C).

Regarding Claims 6 and 18, Bush discloses wherein g) is performed so that the total equivalent time at 150°C is between (Claim 6) about 5h to about 50h, or further (Claim 18) about 10h to about 50h (see ‘third step’ in Col. 4, lines 52-54; 300°F-340°F is about 149°C-171°C; thus 150°C at 12 hours reads on the claimed temperatures and time ranges). 

Regarding Claims 7-9, Bush in view of Kamat disclose (Claim 7) another cold working between f) and g) to obtain a plate having a third thickness T3, wherein (Claim 8) said cold working to obtain a plate having a third thickness T3 results in a plastic deformation ranging from 1% to 3%, and also wherein (Claim 9) said cold working to obtain a plate having a third thickness T3 consists of stretching (Bush, see Col. 4, lines 59-61; Kamat, see para. [0006] and para. [0049], see Fig. 9, stretching for flatness would be cold work; one of ordinary skill in the art would understand that the step of stretching for flatness would be cold work).

Regarding Claim 10, Bush discloses wherein the method results in an armor component having a final thickness ranging between 0.5 inch and 3 inches (see Col. 4, lines 61-62).

Regarding Claims 13 and 16, Bush discloses an armor component produced from a 7XXX series aluminum alloy (see Abstract; see Col. 1, lines 17-20) consisting essentially of:
- 8.4 wt% ≤ Zn ≤ 10.5 wt% (“7.0% to about 9.5% Zn” Col. 1, line 40; see also Table 1);
- 1.3 wt% ≤ Mg ≤ 2 wt% (“1.3% to about 1.68% Mg” Col. 1, line 41; see also Table 1);
- 1.2 wt% ≤ Cu ≤ 2 wt% (“1.3 to about 1.8 wt% Cu” Col. 1, line 41-42; see also Table 1);
- 0.04 wt% ≤ Zr ≤ 0.08 wt% (“0.01-0.40% Zr” Col. 1, line 43; “Zr is included in the alloy in an amount of 0.05-0.15wt%” Col. 2, lines 6-7); and 
- the remainder including aluminum, incidental elements, and impurities (see Table 1; see Col. 1, lines 43-44), and
wherein said 7xxx series aluminum alloy is in the form of a plate having a final thickness of about 0.5 to about 3 inches see Col. 4, lines 61-62; see Table 2 and 3 thicknesses).
Regarding the composition and final thicknesses, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding the processing limitations including casting, homogenization, hot working, cold working, solution heat treating, quenching and aging, as well as the intermediate thickness limitations from the cold working, these are product-by-process limitations. While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 

Bush does not disclose where the armor component has a spall resistance score obtained with a 20 mm FSP round of (Claim 13) at most 2.5, or further (Claim 16) at most 2.0.
However, Bush discloses wherein during FSP testing, FSP test samples do not spall and are considered ‘spall resistant’ such that no substantial detachment or delamination of a layer in the material in the area surrounding the location of the impact occurs (see Abstract; “an improved 7XXX series aluminum alloy having an improved …spall resistance” Col. 1, lines 17-20; “new 7XXX alloys are also spall resistant” Col. 7, lines 42-43; “for FSP tests, 20 mm FSP rounds are used” Col. 5, lines 14-15; “FSP resistance in accordance with MIL-STD-662F(1997)” Col. 5, lines 32-33; “pass/fail for the testing is based on…if a witness panel is damaged….damage…caused by…spall” Col. 6, lines 17-24; “FSP test samples do not span during the test and thus are considered spall resistant” Col. 6, lines 46-47; “armor component produced from the alloy is spall resistant. As used herein, "spall resistant" and the like means that, during ballistics testing conducted in accordance with MIL-STD-662F(1997)), no substantial detachment or delamination of a layer of material in the area surrounding the location of impact occurs, as visually confirmed by those skilled in the art, which detachment or delamination may occur on either the front or rear surfaces of the test product” Col. 4, lines 35-42). 
One of ordinary skill in the art would appreciate that ‘spall resistant’, per the description used by Bush, reads on the claimed spall resistance scores of maximum 2.5 or maximum 2.0. One of ordinary skill in the art would appreciate that the ‘spall resistant’ armor of Bush would further have a score near 0 or substantially similar to 0. For example, the instant specification states that no damage surrounding the plug would have a score of 0 (instant specification, “spall resistance score is 0 when only a plug is formed, and no significant lateral material is affected by the impact” Pg. 11, lines 3-5), and Bush teaches wherein the material which is ‘spall resistant’ comprises substantially no detachment or delamination in the area surrounding the impact. 
Thus, it would have been obvious that the armor of Bush comprise a spall resistance score as defined by the instant specification of near 0 and therefore within the range (see Claim 13, a score up to 2.5, and Claim 16, a score up to 2.0) of that of the claimed alloy.

Bush does not disclose wherein the armor component achieves an FSP V50 ballistic limit such that V50 (FSP 20mm) > 1633T2-1479T+1290, wherein T is the plate thickness (inch) and the unit V50 is ft/sec.
However, Bush in view of Kamat and Kropfl disclose identical compositions and processing methods (see Claim 1 and dependent process claims above). 
It would be obvious to one of ordinary skill in the art the armor component of Bush would comprise the claimed V50 FSP 20mm ballistic limit, as well as the claimed spall resistance score of (Claim 13) at most 2.5 and as low as (Claim 16) 0, because Bush teaches wherein the material is ‘spall resistant’ and has the same composition, and Bush in view of Kamat, Hosch and Kropfl teach wherein an armor component of identical composition is further produced by the same method as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding Claim 20, Bush discloses wherein the armor component achieves a AP V50 ballistic limit such that: V50 (0.30 cal AP M2) >1633T2-1479T+1290 (“0.30 APM2 rounds” Col. 5, line 28; see AP results for examples 15 and 18 in Table 3; for example, for a thickness of 1.655 inches, the velocity would need to be greater than 2899 ft/s to satisfy the claimed limitation; Examples 15 and 18 show velocities of 2960 ft/s and 2973 ft/s which satisfies the claimed relationship). 
Additionally, it would be obvious to one of ordinary skill in the art the armor component of Bush would comprise the claimed V50 (0.30 calliber AP M2) ballistic limit because Bush in view of Kamat, Hosch and Kropfl teach wherein the armor component comprises an identical composition and is further produced by the same method as that claimed. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claims 25-26, Bush wherein T is in a range from between 0.5 inch and 3 inches (Col. 4, line 62; see also thickness values in Table 2).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Kamat, Hosch and Kropfl, as applied to Claims 1 and 13 above, respectively, in further view of Khosla (US 20080173378 A1).
Regarding Claims 21 and 23, Bush discloses wherein e) is performed between 460 °C - 480 °C (Col. 4, lines 57-58; 850-900F is 545-482C), but is silent towards the time of solution heat treatment.
Khosla teaches a similar invention wherein solution heat treatment is 1 to 5 hours to sufficiently dissolve Mg2Si precipitates (para. [0041] and para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the solution heat treatment (step e) for a time of 1-5 hours, as taught by Khosla, for the invention disclosed by Bush, in order to sufficiently dissolve precipitates.

Regarding Claim 22 and 24, Bush in view of Khosla discloses wherein f) is performed to a temperature lower than 95C (Col. 4, lines 59-61). One of ordinary skill in the art would appreciate that the quenching is performed to room temperature, as is known to one of routine skill in the art, and that the following step of stretching is cold working and also performed at room temperature. 
Additionally, Khosla teaches quenching to room temperature to prevent uncontrolled precipitation of secondary phases (para. [0041]). 
It would be obvious to cool to the claimed temperature after solution heat treatment, as taught by Khosla, because it is well-known in the art, to prepare for subsequent cold working, and to prevent uncontrolled precipitation.

Response to Arguments
Applicant's remarks filed July 8, 2022, have been fully considered but are respectfully not found persuasive. 
Regarding the rejections under 35 U.S.C. 112(b):
Applicant argues that one of ordinary skill in the art would appreciate that T would refer to final thickness of the claimed component.
This argument is not found persuasive.
The claims refer to multiple thicknesses throughout the claims. Applicant needs to specify in the claims that ‘T’ would refer to final thickness.

Applicant argues that one of ordinary skill in the art would appreciate that the formulas are empirical, and therefore the dimensions do not need to match.
This argument is not found persuasive.
The claims need to specify that the right side of the formula refers to a numerical value, or the claims require an equivalent explanation.

Regarding the rejections under 35 U.S.C. 103:
Applicant argues that Kropfl is not applicable to Bush because Kropfl is directed to non-heat treatable (5000 series) aluminum alloys. Applicant argues that the annealing treatment of Kropfl cannot be used as solution treatment, and that the combined cold rollings (first and second of Kropfl) exceed the claimed reduction of cold rolling.
These arguments are not found persuasive.
Firstly, the Kropfl demonstrates that the first cold rolling of Kropfl which follows hot rolling is a typical reduction value in the production of armored plates in the process to achieve the final gauge. Additionally, Kropfl teaches wherein the first cold rolling (4%) may be followed by stretching (2%), which is within the claimed ranges for cold rolling (Claim 1 and 13) and stretching (see Claim 8 and 9). Further, step d) of the instant claims refers to cold rolling only. One of ordinary skill in the art would appreciate the second cold working (stretching) of Kropfl to be synonymous to the stretching of Bush after annealing, and not to be combined with the first cold rolling amount after hot rolling. One of ordinary skill in the art would appreciate to apply the teachings of Kropfl for means of achieving final gauge length after hot rolling, in combination with stress relief stretching (see stretching of Bush, and second cold working of Kropfl). One of ordinary skill in the art would appreciate the reduction values to achieve intermediate gauge length (first cold rolling) and stretching (stress relief and final gauge length) to apply to both heat treatable and non-heat treatable aluminum alloys. Additionally, Applicant has also not provided criticality towards the claimed range.

Applicant argues that Hosch is directed to cast products which is different from Bush and Kamat. Applicant argues that Hosch is directed to 6000 series, not 7000 series, aluminum alloys. Applicant argues that Hosch is not directed to armor plates. Applicant argues that the cold rolling of Hosch is inline after casting and not offline cold rolling.
These arguments are not found persuasive.
Bush discloses casted ingots (Col. 1, lines 21-22; Col. 4, line 57). One of ordinary skill in the art would appreciate the ingots to be cast, and a wrought component to come from a casted billet/ingot. One of ordinary skill in the art would appreciate the reductions of Hosch (6000 series heat treatable) to apply to Bush (7000 series heat treatable) because the teachings for reduction are a matter of achieving the correct gauge thickness.
Further, regarding the composition, a teaching for armor plates, and inline or offline cold rolling after casting, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bush already discloses the intended use of an armor plate and the composition (7000 series). Additionally, regarding inline or offline cold rolling, this is not currently a claimed feature, and therefore the argument is not commensurate in scope with the claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Philbrook (US 20120138195 A1): teaches cold working after solution heat treatment comprising a combination of 0.5-5% cold rolling and stretching from 0.5 to 5% (para. [0031]).
Colvin (US 20090142222 A1): teaches cold working after solution heat treatment and quenching, comprising 8% cold rolling prior to stretching (see para. [0053]).
Rioja (previously cited, US 20110056597 A1): discloses overlapping composition (see para. [0031] and para. [0035]) as well as similar processing (see Fig. 2 and Fig. 3; see para. [0018]). It would be obvious to one of ordinary skill in the art would that the working of Rioja (steps 228 and 234) includes cold working such as cold rolling. Examiner notes that while the steps are presented in (a)-(g) format, because it is not expressly stated to occur in this order, the prior art is not required to meet a particular order to read on the claimed limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735